Citation Nr: 1114828	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-25 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II, with peripheral neuropathy (asymptomatic).

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from January 1965 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that a higher rating is warranted for his diabetes mellitus because he required insulin injections, must adhere to a restricted diet, and is regulating his activities.  The Veteran also seeks service connection for erectile dysfunction, to include as secondary to his service-connected diabetes mellitus, type II.  

In July 2008, the Veteran had a VA diabetes mellitus examination.  The examiner determined that the Veteran's diagnosis of erectile dysfunction was not a complication of diabetes mellitus as the Veteran reported that the erectile dysfunction resulted from low testosterone as diagnosed by a private urologist.  The examiner also opined that erectile dysfunction was not aggravated by the service-connected diabetes mellitus but did not provide a rationale for the opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (a medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion).  The examiner conducted a neurological examination and testing was accomplished.  The examination showed an absent Achilles reflex bilaterally.  In addition, neuroconduction studies of both lower extremities showed severe sensory neuropathy.  

In March 2010 the Veteran was accorded another compensation and pension (C&P) diabetes mellitus examination.  Neurological examination showed no loss of sensation by monofilament.  The diagnosis was diabetes mellitus, type II uncontrolled on insulin and oral hypoglycemic treatment.  

The March 2010 examiner did not reconcile the finding of no loss of sensation with the findings on the earlier examination of absent ankle jerks and severe sensory neuropathy.  In addition, the July 2008 examiner did not provide a rationale for the opinion concerning whether erectile dysfunction is aggravated by the service-connected disability.  Where a medical examination report does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  In this case, the examination reports are insufficient and the Veteran should be afforded another examination to address the severity of his bilateral lower extremity peripheral neuropathy and to address whether his erectile dysfunction is aggravated by his service-connected diabetes mellitus.  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from July 7, 2009.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, the Veteran should be requested to submit any additional relevant private medical records or sufficient information, and completed authorization forms, that would allow the RO to attempt to obtain the records on his behalf.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC., for the following action: 

1.  Request medical records from the San Juan VAMC dating from July 7, 2009.  If no further treatment records exist, the claims file should be documented accordingly.

2.  The RO should ask the Veteran to submit any relevant records from private physicians, to include treatment records from the Veteran's private urologist, or sufficient information that would allow the RO to attempt to obtain the records on his behalf, provided that any necessary authorization forms are completed.  

3.  The Veteran should undergo another VA examination to determine the current nature and severity of his service-connected diabetes mellitus.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests and studies should be performed.  Complete rationales must accompany all opinions that are provided.  The examiner should indicate whether regulation of activities (i.e., avoidance of strenuous occupational and recreational activities) is required.  

The examiner should also conduct neurological testing and determine whether there is any deficiency with respect to reflexes, muscle atrophy, sensory disturbances, etc.  The examiner should also indicate which nerve is affected and whether neuropathy in each lower extremity is considered mild, moderate, severe or whether there is complete paralysis.  The examiner should reconcile the current findings with those provided on examination and testing in July 2008 (absent ankle jerks and severe sensory neuropathy) and March 2010 (no loss of sensation by monofilament).   

The examiner is also directed to ascertain the nature and etiology of the Veteran's erectile dysfunction.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

a) The examiner is asked to express an opinion as to whether the Veteran's currently diagnosed erectile dysfunction is at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's military service.

b) The examiner should also opine as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the erectile dysfunction is due to or caused by the service-connected diabetes mellitus.  

c)  If not, is it at least as likely as not that the erectile dysfunction is aggravated (i.e., permanently worsened) beyond the natural progress by the service-connected diabetes mellitus, to include medication prescribed therefore.  The examiner must provide a complete rationale for any stated opinion. 

4.  Ensure that the information and opinions provided by the examiner satisfy the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


